Citation Nr: 0834895	
Decision Date: 10/10/08    Archive Date: 10/16/08

DOCKET NO.  06-23 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
January 15, 2002 rating decision that assigned a 30 percent 
evaluation for schizophrenia, paranoid type, effective April 
16, 1981.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1979 to March 
1980.  He also had active duty for training in August 1980.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California which determined that CUE did not 
exist in a January 15, 2002 rating decision.  

A review of the procedural history of this case is in order.  
On April 16, 1981, the RO received a claim from the veteran 
for service connection for a mental disorder.  The RO denied 
that claim in a June 1982 rating decision.  In January 1984, 
the Board denied the veteran's appeal of the June 1982 rating 
decision.  In October 2001, the Board issued a decision 
finding CUE in the January 1984 Board decision and granted 
service connection for an acquired psychiatric condition.  

In a January 15, 2002 rating decision, the RO implemented the 
October 2001 Board decision, and assigned an evaluation of 30 
percent disabling, effective April 16, 1981, the date of the 
veteran's claim.  Subsequent to the January 2002 rating 
decision, the RO received notice of the veteran's July 16, 
2002 to August 6, 2002 hospitalization at a VA facility for 
treatment of service-connected schizophrenia, thereby 
establishing a claim for an increased evaluation.  See 
38 C.F.R. § 3.157.  In a November 2002 rating decision, the 
RO granted a 100 percent evaluation, effective July 16, 2002, 
the date of that hospitalization.  

In August 2003, the RO received a writing from the veteran, 
through his representative.  That writing  stated that the 
veteran was awarded a 30 percent evaluation in a rating 
decision dated April 16, 1981 and awarded a 100 percent 
evaluation in a decision dated July 16, 2002, and went on to 
state the following:  

[i]t is our belief that this error was 
simply an oversight!  Accordingly it is 
requested that this claim be reopened 
using the same issues and relevant 
evidence as used in determining 
entitlement to 100% on July 16, 2002 be 
applied in rating decision of April 16, 
1981.  Thereby establishing an earlier 
effective date at the 100% evaluated 
rate.  

Although this statement refers to April 16, 1981 and July 16, 
2002 rating decisions, no such rating decisions are of 
record.  Rather, these are the effective dates assigned in 
the January 2002 and November 2002 rating decisions, 
respectively, for grants of benefits for the veteran's 
service-connected schizophrenia.  During the May 2005 
hearing, the veteran's representative provided clarity as to 
the claim, stating that the veteran should have been awarded 
a 100 percent evaluation, effective in 1981, at the time that 
he was awarded the 30 percent evaluation.  Hearing transcript 
at 3.  


FINDING OF FACT

A January 15, 2002 rating decision that granted service 
connection for schizophrenia, paranoid type, and assigned an 
evaluation of 30 percent disabling effective July 16, 1981, 
was based on the law and facts known at the time and 
constituted a reasonable exercise of rating judgment.  


CONCLUSION OF LAW

The January 15, 2002 rating decision, that assigned an 
evaluation of 30 percent disabling effective April 16, 1981, 
did not contain clear and unmistakable error.  38 U.S.C.A. § 
5109A (West 2002); 38 C.F.R. § 3.105(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
this case as a matter of law.  The United States Court of 
Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision); 
Disabled Am. Veterans v. Gober, 234 F. 3d 682 (Fed. Cir. 
2000) (upholding Board CUE regulations to this effect).

In a rating decision dated January 15, 2002, the RO 
established service connection for schizophrenia and assigned 
a 30 percent evaluation effective April 16, 1981.  Also in 
January 2002, the RO mailed this decision to the veteran 
along with notice of his appellate rights.  As the veteran 
did not appeal that decision, the decision became final.  
38 U.S.C.A. § 7105(c) (West 2002).  

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of CUE.  38 C.F.R. § 
3.105(a).  However, where evidence establishes CUE, the prior 
rating decision will be reversed or amended.  Id.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  Id.  

CUE is a very specific and rare kind of error.  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993).  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Id.  Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Id.  Similarly, neither 
can broad- brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Id.  "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts: it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  

To constitute CUE, errors must be "undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  

For CUE to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and of the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

In deciding whether this CUE claim has been properly pleaded, 
the Board has considered not only the writing received in 
August 2003, but also the veteran's argument during the 
hearing that the same evidence was available when the 30 
percent evaluation was assigned as when the 100 percent 
evaluation was assigned.  Id.  Taken together, the writing 
received in August 2003 and the testimony described above, 
imply a claim that the RO failed to apply the correct 
statutory and regulatory provisions to the evidence in the 
January 2002 decision because, otherwise, the rating assigned 
in the November 2002 rating decision would have been assigned 
in the January 2002 rating decision.  Hence, the Board finds 
this to be a properly pleaded claim that there was CUE in the 
January 2002 rating decision.  

Contrary to the veteran's contention, all of the evidence of 
record at the time of the November 2002 rating decision, that 
assigned the 100 percent rating, was not of record, nor in 
existence, at the time of the January 2002 rating decision 
that assigned the 30 percent evaluation.  The November 2002 
decision was based entirely on evidence from a July 16, 2002 
to August 6, 2002 VA hospitalization for treatment of the 
veteran's service connected schizophrenia.  That evidence did 
not exist at the time of the January 2002 rating decision.  

In the August 2003 writing, the veteran requested that all of 
the evidence available at the time the RO assigned a 100 
percent rating be considered in determining whether an 
effective date of April 16, 1981 is warranted.  As explained 
above, only those facts known at the time of the January 2002 
rating decision may be considered in determining whether 
there was CUE in that decision.  

Relevant evidence of record at the time of the January 2002 
rating decision consisted of service treatment records; 
records of VA inpatient and outpatient treatment from 1989 to 
January 2002; Social Security Administration (SSA) disability 
records, including a psychiatric evaluation by a non-VA 
practitioner; letters from the veteran's high school 
psychologist/counselor "J.L.E.", Ed.D., Sc.D; and the 
transcript of a hearing conducted before a 3 person panel at 
the RO in January 1982.  

The rating criteria for evaluating mental disorders was 
revised during the course of the veteran's claim; effective 
November 7, 1996.  See 6 Fed. Reg. 52700 (October 8, 1996).  
Generally, where the rating criteria are amended during the 
course of the claim, the Board considers both the former and 
the current schedular criteria because, should a higher 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  A review of the record demonstrates that the RO 
considered the unrevised and the revised rating criteria, and 
the veteran was made aware of the changes.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under the unrevised criteria, evaluation of the veteran's 
schizophrenia is based on the degree of impairment of his 
social and industrial adaptability.  38 C.F.R. §§ 4.129, 
4.130 (1996).

Under the unrevised criteria, a 100 percent rating is 
available where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community; there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activities resulting 
in a profound retreat from mature behavior; or the individual 
is demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, General Rating Formula for Psychotic 
Disorders (1996).

A 70 percent rating is available for schizophrenia where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired; or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.

A 50 percent rating is available for schizophrenia where the 
ability to establish or maintain effective or favorable 
relationships with people is considerably impaired; or by 
reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  38 C.F.R. § 
4.132, DC 9411 (1996)

A 30 percent disability rating is available for schizophrenia 
when there is definite impairment in the ability to establish 
or maintain effective and wholesome relationships with 
people, the psychoneurotic symptoms resulting in such 
reduction in initiative, flexibility, and efficiency and 
reliability levels as to produce definite industrial 
impairment.  Id.  

Under the revised criteria for evaluating mental disorder, 
effective November 7, 1996, a 100 percent rating is warranted 
for total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.  
38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2007).  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  Id.

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 30 percent rating is warranted for occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events). Id.

In evaluating psychiatric disability, the Board also takes 
into account medical and other mental health professionals' 
assignments of Global Assessment of Functioning (GAF) scores 
to the veteran's level of function.  The GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994)); see also 38 C.F.R. § 4.130 (2007).  

GAF scores ranging between 61 and 70 are assigned when there 
are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but when the individual is functioning pretty 
well and has some meaningful interpersonal relationships.  
GAF scores ranging between 51 and 60 are assigned when there 
are moderate symptoms (like flat affect and circumstantial 
speech, and occasional panic attacks), or moderate difficulty 
in social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  GAF scores 
ranging between 41 and 50 are assigned when there are serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th. ed., 1994).

Service treatment records show that the veteran was seen on 
an emergency basis in February 1980 for psychiatric symptoms.  
He was confused, had signs of blocking of speech, paucity of 
ideas, vague unorganized paranoid thinking, and feelings of 
impending disaster.  An impression was stated of situational 
reaction and he was diagnosed with an acute psychotic 
episode.  In July 1980 the veteran presented with complaints 
of hallucinations and disorientation of approximately 2 to 3 
weeks duration.  A psychiatric evaluation found him unfit for 
duty given his February 1980 acute psychosis.  A September 
1980 discharge report of medical examination provided an 
abnormal psychiatric clinical evaluation with a notation of 
"flat affect."  

In a July 1982 letter, Dr. J.L.E. stated that the had known 
the veteran prior to service and that he noted a personality 
change in the veteran in April 1979, evidenced as a lack of 
self confidence and distrust of his peers.  

In January 1983 the veteran testified before a three person 
panel at the RO.  He reported distrust of others and a 
history of marijuana and other drug use.  He also reported 
that during service he had felt strange and out of place on 
one occasion, which ultimately led to his discharge from 
service.  

VA treatment records from December 1989 and January 1990 
report that the veteran was suffering from alcohol 
dependence.  Mental status was found to be within normal 
limits.  VA treatment records from February 1992 contain an 
axis I diagnosis of paranoid schizophrenia.  

The veteran was hospitalized in January, February, and April 
of 1992.  These admissions followed reports of depression, 
auditory hallucinations, suicidal and homicidal ideation, and 
cocaine use.  

In January 1992 he was discharged with an Axis I diagnosis of 
cocaine dependence and an Axis II diagnosis of organic 
psychosis secondary to cocaine.  Cocaine was cleared by the 
third day.  Mental status examination found the veteran alert 
and oriented times three, euthymic, admitting to auditory 
hallucinations, but with no paranoid ideation or suicidal 
ideation.  Insight and judgment were poor.  The physician 
stated that the veteran was totally disabled for one month 
following discharge.  

In February 1992, the veteran was again admitted on an 
inpatient basis following a presenting problem of cocaine and 
alcohol abuse.  Axis I diagnosis was cocaine dependence and a 
GAF score of 50 was assigned.  The veteran was homeless at 
this time and reported cocaine use of 8 to 9 years with a 
$500 per day addiction and an 18 year history of alcohol use.  
Mental status examination was not significantly different 
than that of the previous admission.  

In April 1992, Axis I diagnosis was polysubstance dependence 
- cocaine, marijuana, and alcohol and rule out schizophrenia.  
Mental status examination found the veteran casually dressed, 
cooperative, with irritable and anxious mood, and with 
guarded affect.  He admitted suicidal and homicidal ideation 
but denied intent.  Memory was intact, he was not aphasic, he 
had an average fund of knowledge, was alert and responsive 
and oriented to person, place, time, and situation.  His 
judgment and insight were poor.  The discharge summary states 
that the veteran was totally disabled for one month after 
discharge.  

In February 1993, the veteran presented at a VA emergency 
room with feelings of unreality, suicide plans, a desire to 
hurt someone, and auditory hallucinations.  He was moderately 
groomed, calm, had poor eye contact, soft spoken monotone 
speech, depressed mood, restricted affect, and logical 
thought process.  Clinicians admitted the veteran with a 
diagnostic impression of schizophrenia, cocaine dependence, 
and ruleout antisocial personality.  Treatment notes indicate 
a 10 year history of schizophrenia complicated by alcohol and 
drug abuse and clinicians stated an impression of an acute 
exacerbation of paranoid schizophrenia and polysubstance 
abuse and dependence.  The discharge summary reports that the 
veteran was treated with neuroleptics and discharged after 
three weeks; at which time the veteran was organized, did not 
endorse hallucinations or suicidal or homicidal ideation.  

In November 1995, the veteran presented at a VA facility 
emergency room seeking a detoxification program for cocaine 
dependence.  Axis I diagnosis was cocaine dependence, Axis II 
diagnosis was antisocial personality disorder.  The 
psychiatric resident assigned a GAF score of 60 and 
instructed the veteran to return on the following Monday for 
referral for a detoxification program.  

Received from SSA, is a report of psychiatric evaluation of 
the veteran in June 1996, signed by psychiatrist, "S.T.", 
M.D.  The veteran was appropriately dressed and well groomed.  
Mental status examination found the veteran to have agitated 
motor activity.  He was angry, with loud and brief speech, 
uncooperative, suspicious, argumentive and demanding.  The 
physician found him oriented to person, place, time and 
purpose, with coherent thought processes, appropriate affect, 
and the physician remarked that the veteran appeared to be 
intellectually normal.  Thought content included 
suspiciousness and paranoia.  Insight and judgment was fair.  
Memory and concentration were not assessable due to the 
veteran's uncooperativeness.  

The psychiatrist provided Axis I diagnoses of paranoid 
schizophrenia and substance relative disorder and an Axis II 
diagnosis of antisocial personality type.  This physician 
also commented that the veteran could understand, remember, 
and follow simple job instructions but was a vague historian.  

In September 1996, the veteran was an inpatient at a VA 
medical facility for six days following an emergency room 
visit for suicidal ideation.  Notes indicate that the veteran 
was homeless at this time.  At discharge, mental status 
examination found the veteran well groomed, with an engaging 
personal style but frequently appearing disingenuous, 
including episodes of calculated hostility without frank 
threats and with occasional disingenuous tearfulness.  His 
speech was measured but without evidence of latency; his mood 
was euthymic and his affect was thin and gamey but generally 
appropriate to topics.  Thought process was impoverished, but 
this appeared to affect deliberate withholding of information 
as opposed to disorganization.  The clinician found the 
veteran's thought content significant for passive suicidal 
ideation with a meaningful contract and no current homicidal 
ideation.  Cognitive examination was normal.  Axis I 
discharge diagnoses were adjustment disorder with mixed 
emotional features versus malingering, and history of cocaine 
abuse, current status unknown.  Axis II diagnosis was 
antisocial traits.  The veteran was assigned a GAF score 
between 51 and 60.  

In June 1997, the veteran was again admitted to a VA 
facility.  He reported a 7 year history of cocaine dependence 
with the last use 1 week earlier, and a history of alcohol 
dependence with the last drink 3 weeks earlier.  He denied 
hallucinations, but had paranoid ideations, a feeling of 
hopelessness and helplessness, some insomnia, and had 
reported homicidal and suicidal thoughts.  

Mental status examination found the veteran cooperative and 
oriented times four, he was mildly oppositional and hostile.  
Speech was coherent with normal rate, and the veteran had 
suicidal and homicidal ideation on admission.  He had some 
paranoid ideations.  Mood was somewhat depressed and affect 
was blunted.  The veteran denied hallucinations but stated 
that everything seemed unreal.  Memory was intact.  
Abstraction ability, insight, and judgment were poor.  During 
the 8 day hospitalization the veteran was treated for anxiety 
and insomnia.  Referral was made for substance abuse 
treatment center.  Because the veteran left the unit absent 
without leave, he was not officially discharged, but at the 
time of unofficial discharge he did not voice any suicidal or 
homicidal ideations, did not have hallucinations, and did not 
show much interest in drug and alcohol treatment, but was 
considered competent for VA purposes.  

VA Vocational rehabilitation notes are also of record.  In 
August 1999, the veteran was working in the veterans 
industry/compensated work program assigned as an escort aide.  
He demonstrated good work skills, habits, and attitude.  

In October 1999, the veteran underwent a VA psychological 
evaluation to help clarify his diagnoses and problem areas.  
This evaluation provided a concise history of the veteran's 
psychiatric difficulties, including that the had a number of 
different diagnoses during that history, including adjustment 
disorder, antisocial personality disorder, depression not 
otherwise specified, psychosis not otherwise specified, 
schizophrenia, and rule out cyclothymia.  

The veteran reported for psychological testing casually 
dressed and appropriately groomed.  He was somewhat impatient 
but generally cooperative, although he did need to be brought 
back to the task at hand several times and became sidetracked 
in discussions of other matters.  He was administered a 
thematic apperception test but that was discontinued as he 
was unwilling to cooperate.  Similarly his answers to the 
Millon Clinical Multiaxial Inventory II test were invalid due 
to his endorsement of a large number of unusual items that 
suggested to the clinician that he was exaggerating symptoms, 
not understanding the items, not taking care in his 
responses, or confused.  

Assessment findings suggested that the veteran had mild 
psychotic symptoms.  His reality testing was poor and he made 
faulty conclusions about situations by drawing conclusions 
quickly and without taking into account all of the data.  
However the clinician commented that there were no 
indications of severely confused or bizarre thinking.  She 
also opined that the tests revealed that the veteran was 
likely to have difficulty with authority and confrontation.  
There were no classic signs of depression.  

The clinician concluded that the assessment was somewhat 
limited due to invalid and incomplete test results but that 
the veteran did have some difficulty with reality testing and 
strong paranoid tendencies.  She also stated that the veteran 
did not appear to have severely disturbed and confused 
thinking that would be expected in schizophrenia.  She opined 
that either paranoid personality disorder or psychotic 
disorder, not otherwise specified, would be possible 
diagnoses.  She also stated that the veteran was likely to 
have some feelings of depression, although not meeting the 
full diagnostic criteria for depressive disorder.  

July 2000 VA Homeless Program nursing assessment notes 
document that the veteran was homeless, had worked 6 months 
earlier, was on probation for assault, and that he denied 
'suicidality".  At that time his speech, behavior, thought 
content, and mood were all within normal limits.  His affect 
was appropriate, thought process was linear and goal-
oriented, he was cognitively grossly intact, and his 
judgment/insight was fair.  

A letter signed by the veteran's caseworker and a 
psychiatrist, dated in December 2001, states that the veteran 
had been a patient of the above since 1995 and was currently 
being treated for schizophrenia, anxiety disorder, and 
depression.  

Also of record are various additional VA outpatient treatment 
records.  These records do not provide evidence more 
favorable to the veteran or particularly different than that 
just described.  

In the January 2002 rating decision, the RO reviewed the 
evidence of record and found that the veteran met the 
requirement for a 30 percent rating since April 16, 1981.  
The RO found that the evidence did not demonstrate 
considerable impairment of social and industrial adaptability 
due to service related schizophrenia or reduced reliability 
and productivity to such symptoms as listed in the revised 
rating criteria.  Additionally, the RO stated that, 
subsequent to the initial diagnosis of schizophrenia, 
hospitalizations, and assessments dealt primarily with acute 
exacerbations of psychotic or other behavior associated with, 
and/ or secondary to multiple substance abuse, that is, a 
nonservice-connected problem.  

Furthermore, the RO stated that, as of June 1996, the 
examination signed by the physician who evaluated the veteran 
for SSA purposes confirmed that the veteran's symptoms more 
closely corresponded to the requirements for a 30 percent 
evaluation.  Finally, the RO found that evidence post 1996 is 
inconclusive or insufficiently informative as to the 
veteran's level of disability due to his schizophrenia alone 
and that no increased disability was shown.  

There is no basis for finding CUE in the January 2002 rating 
decision.  The veteran's disagreement with the decision 
amounted to a weighing of the evidence and it cannot be said 
that there was an undebatable error in the RO's result that 
the evidence warranted no higher than a 30 percent evaluation 
for the period from April 16, 1981 until July 16, 2002.  That 
is, reasonable minds could differ as to the propriety of the 
30 percent rating.  Therefore, the Board must find against 
the veteran's claim of CUE in the January 2002 rating 
decision.  

As the evidence fails to establish clear and unmistakable 
error in the January 2002 rating decision, the veteran's 
appeal must be denied.  


ORDER

The January 2002 RO rating decision that assigned a 30 
percent evaluation for schizophrenia, paranoid type, 
effective April 16, 1981, did not contain CUE.  The appeal is 
denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


